FILED
                                                                          Dec 09 2016, 9:18 am

                                                                              CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Deborah Markisohn                                         Gregory F. Zoeller
      Marion County Public Defender Agency                      Attorney General of Indiana
      Indianapolis, Indiana                                     Richard C. Webster
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Klinique J. Champion,                                     December 9, 2016
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                49A02-1604-CR-893
              v.                                                Appeal from the Marion Superior
                                                                Court
      State of Indiana,                                         The Honorable Angela Dow
      Appellee-Plaintiff.                                       Davis, Judge
                                                                Trial Court Cause No.
                                                                49G16-1511-F6-039447



      Pyle, Judge.


                                        Statement of the Case
[1]   Klinique Champion (“Champion”) appeals, following a bench trial, her

      conviction of two counts of intimidation, one as a Class A misdemeanor and




      Court of Appeals of Indiana | Opinion 49A02-1604-CR-893 | December 9, 2016                  Page 1 of 7
      one as a Level 6 felony. She challenges the sufficiency of the evidence to

      support the convictions. Concluding that the evidence is sufficient, we affirm.


[2]   We affirm.


                                                      Issue
[3]           Whether there is sufficient evidence to support Champion’s
              intimidation convictions.


                                                      Facts
[4]   Champion and Ray Griffin (“Griffin”) have two children, J.G. (“J.G.”), who

      was born in 2004, and R.G. (“R.G.”), who was born in 2005, (collectively “the

      children”). Shortly after R.G.’s birth, the parents’ relationship ended.

      Champion was awarded custody of both children and moved to Illinois. In

      2011, Griffin married Sabrina Hoggard (“Hoggard”), who also had two

      children. Griffin and Hoggard together had an additional two children.


[5]   In 2014, Griffin filed an emergency petition and was awarded temporary

      custody of R.G. and J.G. while they were visiting him in Indiana. Following

      the change of custody, Champion began accusing Griffin and Hoggard of

      abusing R.G. and J.G. Specifically, Champion made eleven reports of abuse,

      none of which were substantiated.


[6]   On October 27, 2015, Champion sent the following text to Hoggard: “Your

      better off giving my kids back cause I’m bout to bring h*** to ya door step.”

      (State’s Ex. 1) (incorrect grammar and misspellings in original). The next day,


      Court of Appeals of Indiana | Opinion 49A02-1604-CR-893 | December 9, 2016   Page 2 of 7
      Champion sent the following texts to Hoggard: “How you been treating my

      kids Im shoot yo s*** up show the police . . . blow yo head off . . . plan yo

      funeral b**** on my soul.” (State’s Ex. 1) (incorrect grammar and spellings in

      original).


[7]   On October 29, 2015, an administrator at the children’s school contacted

      Griffin after Champion appeared at the school and asked about the children.

      Concerned for the children’s safety, Griffin asked Hoggard to pick up the

      children from school.1 Hoggard was driving the children home when she

      observed Champion make a U-turn on Post Road and pull up behind her.

      While they were all stopped at a red light, Champion jumped out of her car, ran

      up to Hoggard’s vehicle, pounded on the window, and threatened to “whoop

      [Hoggard’s] a**.” (Tr. 44). When the light turned green, Hoggard hurried to

      Griffin’s apartment. Champion followed her and then drove off.


[8]   The following morning, still concerned for his children’s safety, Griffin drove

      them to school. As they all exited the car in the school parking lot, R.G.

      observed her mother exit a nearby vehicle. Griffin hurried his children toward

      the school, but before they arrived at the front door, Champion grabbed R.G’s

      coat and yelled for her and J.G. to get into Champion’s car. Champion was

      yelling, “Give me my babies, give me my babies.” (Tr. 152). When Griffin

      attempted to free R.G. from Champion’s grasp, Champion placed Griffin in a



      1
       At that time, Griffin and Hoggard were living separately. However, Hoggard continued to care for R.G.
      and J.G. after school. Griffin and Hoggard had reconciled at the time of the trial.

      Court of Appeals of Indiana | Opinion 49A02-1604-CR-893 | December 9, 2016                    Page 3 of 7
       headlock and sprayed him in the face with mace. School employees heard the

       commotion and were able to get the children into the school. Champion fled

       on foot into a nearby neighborhood.


[9]    On November 6, 2015, Champion sent the following texts to Hoggard: “Tell

       the police Ill be there again . . . Y’all gone die my kids so scared . . . my kids are

       the ones your abusing keep a watch on your kids they might end up kidnapped

       and rapped and molested too.” (State’s Ex. 2) (Incorrect grammar and

       misspellings in original). Champion was arrested in Illinois that same day.


[10]   The State charged Champion with eleven counts, including intimidation as a

       Class A misdemeanor for the threatening texts that she sent to Hoggard on

       October 27, 2015. The information charging that offense provides as follows:

               On or about October 27, 2015, Klinique Champion did
               communicate a threat to Sabrina Hoggard, with the intent that
               Sabrina Hoggard be placed in fear of retaliation for a prior lawful
               act, to-wit: having lawful custody of Ms. Champion’s children.


       (App. 31). The State also charged Champion with intimidation as a Level 6

       felony for the threatening texts she sent to Hoggard on November 6, 2015. The

       information charging that offense provides as follows:

               On or about November 6, 2015, Klinique Champion did
               communicate a threat to commit a forcible felony, to-wit:
               murder and/or rape and/or molestation and/or kidnapping to
               Sabrina Hoggard, with the intent that Sabrina Hoggard be placed
               in fear of retaliation for a prior lawful act, to-wit: having lawful
               custody of Ms. Champion’s children.


       Court of Appeals of Indiana | Opinion 49A02-1604-CR-893 | December 9, 2016     Page 4 of 7
       (App. 31-32).


[11]   At trial, Champion admitted sending the texts. At the conclusion of the

       presentation of evidence, she filed a motion to dismiss the intimidation counts.

       Champion specifically argued that the State had failed to prove beyond a

       reasonable doubt that Hoggard had engaged in the prior lawful act of having

       lawful custody of Champion’s children. According to Champion, Griffin was

       the only person who had lawful custody of the children. The trial court denied

       Champion’s motion, concluding that Hoggard had lawful custody of the

       children “as it was relayed to her by her husband and they were legally married.

       She was on the [school’s] emergency contact list.” (Tr. 212).


[12]   The trial court subsequently convicted Champion of eight of the eleven charged

       counts, including the two challenged counts of intimidation. Champion

       appeals only the convictions for the two counts of intimidation.


                                                    Decision
[13]   Champion argues that there is insufficient evidence to support the intimidation

       convictions. Our standard of review for sufficiency of the evidence claims is

       well settled. We consider only the probative evidence and reasonable

       inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

       2007). We do not reweigh the evidence or judge witness credibility. Id. We

       will affirm the conviction unless no reasonable fact finder could find the

       elements of the crime proven beyond a reasonable doubt. Id. The evidence is



       Court of Appeals of Indiana | Opinion 49A02-1604-CR-893 | December 9, 2016   Page 5 of 7
       sufficient if an inference may be reasonably drawn from it to support the

       verdict. Id. at 147.


[14]   To convict Champion of intimidation as a Class A misdemeanor, the State was

       required to prove beyond a reasonable doubt that Champion communicated a

       threat to Hoggard with the intent that Hoggard be placed in fear of retaliation

       for having lawful custody of Champion’s children. See IND. CODE § 35-45-2-1.

       To convict Champion of the Level 6 felony, the State had to additionally prove

       that the threat was to commit a forcible felony. See id.


[15]   Champion’s sole argument is that the State failed to prove that Hoggard had

       lawful custody of J.G. and R.G. Champion’s argument is premised on her

       belief that lawful custody and legal custody are the same thing. They are not.

       In In re Adoption of B.C.H., 22 N.E.3d 580, 585 (Ind. 2014), the Indiana Supreme

       Court explained that lawful custody simply means custody that is not

       unlawful.2 The Court further explained that “there are many sources of

       potential lawful custody that span the spectrum from court-ordered custody of a

       child to de facto custodianship to informal caretaking arrangements, to name a

       few.” Id.


[16]   Here, Hoggard, who was married to Griffin, was both J.G.’s and R.G.’s

       stepmother. A stepparent relationship is a strong indicator that a custodial and




       2
        Although the Indiana Supreme Court in B.C.H was interpreting the meaning of “lawful custody” within
       INDIANA CODE § 31-19-9-1(a)(3), we find the Court’s analysis of this term instructive concerning the issue
       before us.

       Court of Appeals of Indiana | Opinion 49A02-1604-CR-893 | December 9, 2016                         Page 6 of 7
       parental relationship exists. Richardson v. Richardson, 34 N.E.3d 696, 701 (Ind.

       Ct. App. 2015). As a stepparent, Hoggard stood in loco parentis to J.G. and

       R.G. In loco parentis means “in the place of a parent.” McReynolds v. State, 901

       N.E.2d 1149, 1153 (Ind. Ct. App. 2009) (quoting BLACK’S LAW DICTIONARY

       803 (8th ed. 2004)). This doctrine refers to a person who has put herself in the

       situation of a lawful parent by assuming obligations of the parental relationship

       without going through the formalities of a legal adoption. McReynolds, 901

       N.E.2d at 1153. This status, which results from intention, embodies both

       assuming the parental status and discharging the parental duties. Id. Here,

       Hoggard assumed the obligations of the parental relationship with J.G. and

       R.G. We agree with the State that “Hoggard did have lawful custody of [J.G.

       and R.G.] as their stepmother and caregiver.” (State’s Br. 13). We therefore

       find sufficient evidence to support Champion’s intimidation convictions.


[17]   Affirmed.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 49A02-1604-CR-893 | December 9, 2016   Page 7 of 7